Citation Nr: 1418329	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-43 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus (DM).  

2.  Entitlement to service connection for congestive heart failure with aortic valve stenosis and replacement, to include as secondary to service-connected DM and coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As it relates to the claim of service connection for impotence, claimed as secondary to his service-connected diabetes mellitus, the Veteran was afforded several VA examinations in August 2012 in conjunction with his numerous claims for service connection.  In the examination report entitled "Diabetes Mellitus" the examiner checked the box indicating that it was at least as likely as not (at least a 50 percent probability) that the Veteran had erectile dysfunction due to his diabetes mellitus.  

In the section of the report entitled "Male Reproductive Systems Conditions" the same examiner checked the box indicating that the Veteran had erectile dysfunction and that the erectile dysfunction occurred two years prior to the diagnosis of diabetes mellitus.  The examiner then checked the "no" box when asked if the Veteran had erectile dysfunction that was at least as likely as not (at least a 50 percent probability) attributable to one the diagnoses in Section I, including residuals of treatment for this diagnosis.  

Based upon the apparent discrepancies in the examiner's opinions, an additional medical opinion of record should be obtained.  

As it relates to the issue of service connection for congestive heart failure with aortic valve stenosis and replacement, that Board notes that as part of the Veteran's claim for service connection for heart disease, the RO, in a February 2012 rating determination, granted service connection for coronary artery disease/ischemic heart disease.  The RO continued the denial of service connection for congestive heart failure with aortic valve stenosis and replacement.  To date, there has been no opinion rendered as to whether the Veteran's now service-connected coronary artery disease caused or aggravated his congestive heart failure.  As such, an opinion should be obtained from a cardiologist to determine the etiology of the Veteran's congestive heart failure and its relationship, if any, to his period of service, his coronary artery disease and/or his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should indicate whether the Veteran currently has impotence, and if so, should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is either related to his military service or was caused or aggravated (permanently worsened) by any service-connected disability, to include diabetes mellitus, and/or any medication taken for any service-connected disability.  In providing the opinion, the examiner should address the August 2012 VA examination report which appears to suggest that the Veteran's erectile dysfunction was both caused by and not related to his diabetes mellitus.

A complete, detailed rationale is requested for each opinion that is rendered.  

2.  Provide the Veteran's claims file to a cardiologist.  If an opinion cannot be provided without an examination, one should be provided.  A complete detailed rationale is requested for each opinion that is rendered.  The cardiologist should: 

a) provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's aortic stenosis was either caused by his military service or caused or aggravated by his coronary artery disease; and 

b)  determine whether the cause of the Veteran's congestive heart failure was his coronary artery disease, his aortic stenosis, or some other cause. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



